Makgiotti, Attorney General,
This will acknowledge receipt of your letter of November 24,1937, in which you ask the Department of Justice for a formal opinion as to whether or not the Department of *126Public Assistance will be obligated by law to take care of poor relief cases after January 1, 1938.
Your letter further indicates that an appeal of the Managers for the Relief and Employment of the Poor of the Township of Germantown, questioning the constitutionality of Act of June 24,1937, P. L. 2017, is now pending before the Supreme Court of our Commonwealth, and that the case will not be called for argument until January 3,1938.
You indicate that the opinion sought desires to place the responsibility for the case of poor persons from January 1,1938, until the time the court finally disposes of the constitutionality of the Act of 1937, supra.
Section 601 of this act abolishes all poor districts and terminates the powers and duties of directors, overseers, guardians, and managers of the poor as of December 31,1937, and substitutes for such poor districts institutional districts for the several counties of our Commonwealth, except in cities of the first and second classes, where a department of welfare is set up to take care of the responsibilities heretofore assumed under the laws by directors, overseers, guardians, and managers of the poor.
Common Pleas Court No. 3 of Philadelphia recently rendered a lengthy, exhaustive, and learned opinion upholding the constitutionality of Act no. 396 in question. It is our belief that the Supreme Court of our Commonwealth will feel constrained, under liberal rules of construction, to uphold the constitutionality of the Act of 1937 of the General Assembly and under these circumstances we look forward with the belief that our Supreme Court will uphold this humane, constructive, and most essential legislation.
It would be well to state that as of November 17, 1937, the authorities of the poor district of Germantown presented a petition to the Supreme Court, seeking an order under which their appeal would act as a supersedeas. This order was made by the Supreme Court on November 22, *1271937, and the poor authorities of Germantown will continue to be clothed with the responsibility and authority of maintaining the poor of their district after January 1, 1938, Until the Supreme Court disposes of the constitutionality of the Act of 1937.
Therefore, as to this particular district, Act no. 396 will not apply between January 1,1938, and the day of the decision of our Supreme Court.
We know of no other instance where any poor district within our Commonwealth has procured a similar order.
Our conclusion is, and you are accordingly advised, that the Department of Public Assistance, as of January 1, 1938, will be vested with the responsibility for the maintenance of the poor, exclusive of such responsibilities as are imposed by law upon the institutional districts and departments of welfare of our Commonwealth for maintaining their wards, with the exception of the indigent inhabitants of the poor district under the supervision and control of the Managers for the Relief and Employment of the Poor of the Township of Germantown.